In attacking the conclusion arrived at by the trial court, defendant urges that the plaintiff was bound to exercise due care, which due care must be inferred from relevant facts, and specifically, that due care is not shown if one drives his car at such a rate of speed that he cannot bring it to a standstill within the distance in which he can easily see objects or obstructions ahead of him, and that this rule applies when, on account of a blinding storm, the driver can see but a short distance ahead of his machine.
The claim of defendant is that it appears from the facts found that the plaintiff was proceeding at a rate of about twelve miles an hour and by reasons of prevailing conditions could not see ahead more than a distance of twenty feet, that he did not see the truck until he was within ten or twelve feet of it, and was unable to stop his car in time or within a sufficient distance to stop or to turn out sufficiently to avoid the collision. To these facts he applies the claimed rule of law stated just above, as establishing a standard, and excluding the application of the rule founded on the care to be observed by a prudent man.
The defendant supports its contention by citation of authorities from a number of States. The facts in some of the cases cited can be distinguished from those existing in the instant case, but the general doctrine running through them all is in consonance with defendant's claim. The cases cited are from States *Page 715 
which apparently enforce the rule that the question of negligence on a given state of facts is almost entirely one of law. There are other jurisdictions in which a different and contrary rule obtains, and authorities may be collected from the latter which give a much greater scope of inquiry to the trier or triers in making the determination in a given case a question of fact. We do not deem it necessary to cite or discuss either line of cases, since our own decisions furnish adequate material for the determination of the questions arising in the present case.
The rule established in Farrell v. Waterbury Horse R.Co., 60 Conn. 239, 21 A. 675, 22 id. 544, and since followed in numerous adjudications, is that when not only the facts constituting the conduct of the parties, but also the standard of care, are to be determined by the court or jury, as the case may be, then the case is entirely one of fact, and the conclusions of the trial tribunal are not reviewable. The trial court applied the standard of the care ordinarily to be expected from a prudent person, and we think rightly. We cannot say that the finding of freedom from contributory negligence on the part of the plaintiff is not legally and legitimately derived from the subordinate facts found. The facts in the case do not disclose any ground for a standard of conduct derived either from express legal enactment or the universal custom and practice of the community. The question of the standard of care was clearly, then, one of fact for the trial court, and not reviewable.
It is true that the question whether on the facts found the court has held the plaintiff to a less exacting standard than the law requires, becomes one of law and is reviewable. Morrissey v. Bridgeport TractionCo., 68 Conn. 215, 35 A. 1126; Snow v. Coe BrassMfg. Co., 80 Conn. 63, 66 A. 881; Seabridge v. Poli, *Page 716 98 Conn. 297, 119 A. 214. But we cannot see that in this case the trial court in any way failed to apply a correct standard. The case, as the subordinate facts are found, presented for consideration the questions of light, visibility, speed, weather, the condition of the road, situation of the two motor-vehicles, and the acts of their drivers; in short, such conditions as are constantly presented in litigation of this character, and in the decision of which the standard of conduct of a prudent person is uniformly applied.
In seeking to apply the rule claimed by it, the defendant leaves out of consideration two important particulars: the slippery condition of the road, and the absence of a red light upon the truck. It contends that the speed of the motor-vehicle should be such that the same might be stopped within the space covered by the visibility of any object or obstruction to the driver of the car. This claim assumes an ordinary road in ordinary condition, and does not allow for any slippery condition obtaining on its surface; but what is of more importance, generalizes the term "object," and makes it equivalent to any object whatever. No such application should be made in the case under consideration, which is not concerned with any object in the abstract, but with an auto truck not provided with a red tail-light properly displayed. As bearing upon the claimed contributory negligence of plaintiff, we are to inquire whether had the red light been properly lighted and displayed, the plaintiff traveling at the rate at which he was going in a severe thunder storm with blinding rain over a slippery road ought to have seen the truck light in time to stop or safely pass. The plaintiff had a right to assume that to a reasonable extent other drivers on the highway would observe the rules as to lights by law prescribed.Andrews v. New York  N.E. R. Co., 60 Conn. 293, 299, *Page 717 22 A. 566; Plant v. Connecticut Co., 87 Conn. 310, 315,87 A. 794; Russell v. Vergason, 95 Conn. 431, 436,111 A. 625. We have also noted the fact that substantial objects according to their coloring or composition are visible in greatly varying degrees when artificial light is thrown upon them. Baldwin v. Norwalk, 96 Conn. 1,6, 112 A. 660.
The trial court was clearly right in overruling the defendant's claim as to the standard to be applied, and in holding that the proximate cause of the collision was the lack of the tail-light and the position of the truck upon the road, and that plaintiff was not negligent. We also observe that the instant case is on all fours with the recent case of Rice v. Foley, 98 Conn. 372,119 A. 353, in which we held that the question of negligence was one of fact for the court, and that its conclusions were properly derived.
   There is no error.
In this opinion the other judges concurred.